JUDGMENT

                                 Court of Appeals
                             First District of Texas
                                   NO. 01-15-00091-CV

               NUEVA GENERACION MUSIC GROUP, INC., Appellant

                                            V.

           ISIDRO CHAVEZ ESPINOZA, P/K/A ESPINOZA PAZ, Appellee

    Appeal from the 281st District Court of Harris County. (Tr. Ct. No. 2015-00749).

       This case is an appeal from the order signed by the trial court on January 26, 2015.
After submitting the case on the appellate record and the arguments properly raised by
the parties, the Court holds that the trial court’s order contains no reversible error.
Accordingly, the Court affirms the trial court’s order.

       The Court orders that the appellant, Nueva Generacion Music Group, Inc., pay all
appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered July 30, 2015.

Panel consists of Justices Keyes, Huddle, and Lloyd. Opinion delivered by Justice Keyes.